Citation Nr: 1702957	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  16-03 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for residuals, frostbite bilateral feet (herein frostbite residuals).

2.  Entitlement to service connection for residuals, frostbite bilateral feet (herein frostbite residuals). 

3.  Entitlement to an initial disability rating in excess of 0 percent for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to February 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at an October 2016 Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In addition to the issues currently on appeal, the January 2016 Statement of the Case (SOC) adjudicated the issue of "[e]valuation of tinnitus, currently evaluated at 10 percent disabling."  The Veteran submitted a January 2016 VA Form 9, on which he checked a box stating that "I have read the Statement of the Case and any Supplemental Statement of the Case I received.  I am only appealing these issues:" and referenced the bilateral hearing loss disability and frostbite residuals claims.  A March 2016 VA Form 8 (Certification of Appeal) certified the issues on appeal, as well as the tinnitus claim.  The Board notes that at the October 2016 Board hearing, the VLJ stated the issues on appeal at the beginning of the hearing and did not reference the tinnitus claim.  The Veteran and his representative did not provide testimony that specifically pertained to the tinnitus claim.  An appeal consists of a timely filed substantive appeal, which was not present in this case because the Veteran limited the scope of his January 2016 VA Form 9 to specific issues that did not include the tinnitus claim.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2016).  With respect to the March 2016 VA Form 8, "certification is used for administrative purposes and does not serve to either confer or deprive the Board of Veterans' Appeals of jurisdiction over an issue."  See 38 C.F.R. § 19.35 (2016).  Lacking a timely filed substantive appeal, the tinnitus claim referenced in the January 2016 SOC and the March 2016 VA Form 8 is not before the Board at this time.      

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for frostbite residuals and entitlement to an initial disability rating in excess of 0 percent for a bilateral hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2010 rating decision denied entitlement to service connection for residuals, frostbite bilateral feet.

2.  With respect to the frostbite residuals claim, evidence associated with the Veteran's claims file after the denial in September 2010 is relevant and probative.


CONCLUSIONS OF LAW

1.  The September 2010 rating decision which denied entitlement to service connection for residuals, frostbite bilateral feet, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has been received and the claim for entitlement to service connection for residuals, frostbite bilateral feet, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim for entitlement to service connection for frostbite residuals is being reopened, as explained below.  As such, VA's fulfillment of its duties to notify and assist with respect to this issue need not be addressed.

Legal Criteria

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2014).  See 38 C.F.R. § 20.1103 (2016).  However, a veteran may request that VA reopen a claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2014).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

The U.S. Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).




Analysis 

A June 2008 rating decision denied a claim for entitlement to service connection for residuals, frostbite bilateral feet.  The Veteran was notified of the June 2008 rating decision and of his appellate rights, but did not appeal the decision, or submit new and material evidence within one year of the denial; therefore, it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

At the time of the rating decision, there was no accepted evidence of in-service frostbite, current disability or of a nexus to service.

A September 2010 rating decision denied a claim for entitlement to service connection for residuals, frostbite bilateral feet.  The rating decision found that new and material evidence has not been submitted and declined to reopen the claim.  The Veteran was notified of the September 2010 rating decision and of his appellate rights, but did not appeal the decision, or submit new and material evidence within one year of the denial; therefore, it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

At the October 2016 Board hearing, the Veteran provided testimony regarding symptoms relating to his toenails (referencing "an ingrown toenail" and "thickened up" nails) and stated that a doctor "told me it come from frostbite."  The Board notes that the Veteran is competent to report a statement that a doctor told him.  This new evidence relates to current disability and of a nexus between the Veteran's claimed frostbite residuals and his active service and in this regard, relates to a prior evidentiary defect.  In addition, this new evidence is relevant and probative.  As new and material evidence has been received, the Board concludes that the claim for entitlement to service connection for residuals, frostbite bilateral feet, is reopened and in this regard, the Veteran's claim is granted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).




ORDER

The application to reopen a claim for entitlement to service connection for residuals, frostbite bilateral feet is granted.


REMAND

Hearing Loss Disability

The Veteran filed a claim for entitlement to service connection for a bilateral hearing loss disability in October 2011 and a December 2012 rating decision granted entitlement to service connection and assigned a 0 percent disability rating from October 2011.  

An examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  See 38 C.F.R. § 4.85(a) (2016).  Puretone threshold testing results may be used by themselves for VA rating purposes, without Maryland CNC test results, when the examiner certifies that use of the speech discrimination test is not appropriate, for example, because of language difficulties or inconsistent speech discrimination scores.  See 38 C.F.R. § 4.85(c) (2016).

The Veteran was afforded a VA examination in December 2012.  The examination report included puretone threshold testing results, but did not include Maryland CNC test results.  The examiner marked an item noting that the use of speech discrimination scores was not appropriate.  

The Veteran was afforded another VA examination in September 2014.  The examination report included Maryland CNC test results, but did not include puretone threshold testing results.  The examination report stated "Pure Tone Test - The [V]eteran's responses were unreliable and not consistent with audiologic findings...The examination result are not adequate for rating purposes...Recommend that only word recognition scores be used for rating purposes."    

The Veteran testified at the October 2016 Board hearing about the September 2014 VA examination and indicated that he believed that the 2014 audio tests were not accurate.  See October 2016 Board Hearing Transcript, page 7.  Moreover, the Veteran also testified, regarding his hearing, that he was "having difficulties more now than [he] had couple a years ago."  

As noted above, for VA rating purposes an examination for hearing impairment must include puretone threshold testing and Maryland CNC test results.  In certain situations, puretone threshold testing results may be used by themselves.  However, the regulations do not provide for Maryland CNC test results to be used by themselves.  As such, the September 2014 VA examination results are not valid for rating purposes.  In light of this, combined with the Veteran's testimony at the October 2016 Board hearing that suggests a possible increase in severity of his service-connected disability, the Board concludes that remand is required for a new VA examination that addresses the current severity of the Veteran's bilateral hearing loss disability.  

In addition, a March 2014 VA audiology treatment note stated that a hearing test revealed moderate to severe sensorineural hearing loss in the right and left ears at 250 hertz to 8,000 hertz.  The note stated that "[a]udiometric information available under 'tools' and 'AudiogramDisplay.'"  The audiogram results, however, were not of record.  Word recognition scores were also noted of 76% for the right ear and 60% for the left ear.  It is unclear, however, if the referenced word recognition scores were obtained using the Maryland CNC test.  As such, while on remand, the March 2014 audiogram results must be obtained and to the extent possible, it should be determined what word recognition test was used.  
Frostbite Residuals

Generally, in order to establish direct service connection, three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  The Veteran contends that he has frostbite residuals of his feet that are related to an in-service incident during the winter in Korea where, while repairing a bridge, he went into a river to retrieve a crowbar.  Various statements of record provided additional details as to this incident.  See, e.g., October 2016 Board Hearing Transcript, pages 8-9; July 2010 Veteran Statement.  In a July 2010 statement, the Veteran stated that it "was very cold," that "I had to undress completely which required for me to remove my socks" and that "[s]oon after I got out of the water I was so cold and numb all over my body."  At the Board hearing, the Veteran stated that following this incident, he went to sick call while in service for problems with his feet.  See October 2016 Board Hearing Transcript, page 9.  

The Board notes that the Veteran's complete service treatment records (STRs) and personnel records are not of record and were likely destroyed in the 1973 National Personnel Records Center fire.  See March 2008 Request for Information; April 2008 Request for Information; May 2008 Unavailability Memos.  The only STR of record was the Veteran's February 1954 separation examination, which noted that the Veteran's feet were abnormal upon clinical evaluation and noted flatfeet.  While there are no STRs of record documenting the Veteran's reported in-service incident, he is competent to report the events described and such events are generally consistent with the circumstances of his service, as his DD 214 noted a duty assignment to an engineering construction battalion and the award of the Korean Service Medal with 3 Bronze Service Stars.

As to a current disability, as referenced above, the Veteran provided testimony at the October 2016 Board hearing regarding symptoms relating to his toenails (referencing "an ingrown toenail" and "thickened up" nails).  Also at the hearing, the Veteran's representative stated in "VA treatment records throughout the years [the Veteran] was complaining about tingling in the feet and toes."  In this regard, VA treatment records included a June 2014 note that stated that the Veteran described bilateral foot numbness, a July 2014 note noted diminished sensation in the bilateral lower extremities and an August 2014 neurology note referenced a positive finding of sensory loss.  Additionally, as referenced above, at the October 2016 Board hearing the Veteran provided testimony regarding symptoms relating to his toenails and stated that a doctor "told me it come from frostbite."  See also July 2010 Veteran Statement (stating that "[t]he after effect of the frostbite from the water made my two big toes grow upward causing nuts to appear on both sides").           

Based on the evidence outlined above and pursuant to applicable law and regulation, the Board finds that remand is required for a VA examination and opinion, as outlined further in the remand directives below.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Outstanding Records

While on remand, all outstanding VA treatment records must be obtained.  This specifically includes the March 2014 audiogram results referenced above.  In addition, on a February 2014 VA Form 21-526EZ (Application for Disability Compensation and Related Compensation Benefits), the Veteran listed a claim for an increased rating for his bilateral hearing loss disability and listed VA treatment from January 2010 to the present at a Tampa, Florida VA Medical Center (VAMC) and from January 1970 to the present at a Tallahassee, Florida VA facility.  In a November 2011 statement, the Veteran stated that "[t]he treatment records for the residuals of Frostbite claim are located at the Tallahassee VA Outpatient Clinic dated 1967" and on the October 2011 claim on appeal (a VA Form 21-526b (Veteran's Supplemental Claim)), he also referenced medical records from 1967 from a Tallahassee VA facility related to his frostbite residuals claim.  Also, in a March 2008 statement, in reference to an earlier frostbite residuals claim, the Veteran referenced being treated at a Tallahassee VA facility, the Lake City, Florida VAMC and the Gainesville VAMC.  The Board notes that, according to VA's website, these facilities are all part of the North Florida/South Georgia Veterans Health System.  With respect to records from this system, the Veteran submitted records dating from August 2001 to December 2009.  Based on the Veteran's identified dates of treatment referenced above, while on remand, all VA treatment records from the North Florida/South Georgia Veterans Health System (to include the Tallahassee VA facility, the Lake City VAMC and the Gainesville VAMC) from January 1967 to August 2001 and from December 2009 must be obtained.  

With respect to records from the Tampa VA facility, records of record appear to be complete from September 2013 to September 2014 (records dated from October 2008 to December 2012 may be incomplete in that an October 2011 note referenced the Veteran as being treated in February 2011, but no records from that date are of record).  As such, while on remand, all VA treatment records from the Tampa VAMC prior to September 2013 and from September 2014 must be obtained.

In addition, a July 2002 VA treatment note referenced weakness and numbness in the Veteran's legs and feet and stated that "[h]e saw his CHP doctor ([Dr. R.]) who ordered a CT scan."  As such, while on remand, the Veteran must be given the opportunity to either provide any outstanding relevant private treatment records, to include any records from Dr. R., or complete a release for such providers; if any releases are returned, the AOJ must attempt to obtain the identified records.  See 38 C.F.R. § 3.159(e)(2) (2016) (stating "[i]f VA becomes aware of the existence of relevant records before deciding the claim, VA will notify the claimant of the records and request that the claimant provide a release for the records").
 
Finally, a June 2004 Social Security Administration (SSA) Inquiry Screen showed that the Veteran had a disability onset date of September 1978 and on a December 1978 VA Form 21-526 (Veteran's Application for Compensation or Pension) the Veteran referenced being in receipt of SSA disability income.  It is not clear if the Veteran's SSA benefits were related to his frostbite residuals and as such the Board cannot conclude, based upon the current record, that there are any relevant, outstanding records in the custody of the SSA.  Thus, while on remand, the Veteran must be contacted to clarify whether any SSA disability benefits were related to his claimed frostbite residuals.  If the Veteran responds affirmatively, attempt must be undertaken to obtain such records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records.

This specifically includes:

a.  All VA treatment records from the North Florida/South Georgia Veterans Health System (to include the Tallahassee VA facility, the Lake City VAMC and the Gainesville VAMC) from January 1967 to August 2001 and from December 2009.  

b.  All VA treatment records from the Tampa VAMC prior to September 2013 and from September 2014.

c.  March 2014 VA audiogram results.  In addition, to the extent possible, it should be determined what word recognition test was used in the March 2014 testing (see the body of the remand for further information).  

2.  Contact the Veteran and request that he either provides any outstanding relevant private treatment records, to include any records from Dr. R., or completes a release for such providers; if any releases are returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2016).  The Veteran must then be given an opportunity to respond.

3.  Contact the Veteran and ask him whether any SSA disability benefits were related to his claimed frostbite residuals.  If the Veteran responds affirmatively, attempt must be undertaken to obtain such records.

4.  Afford the Veteran an appropriate VA examination to determine the current severity of his bilateral hearing loss disability.

5.  Afford the Veteran an appropriate VA examination with respect to his frostbite residuals claim.

The examiner must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any right or left foot disability present at any point during the appeal period had its onset during active service or is related to any in-service disease, event, or injury, to include an in-service incident during the winter in Korea where, while repairing a bridge, the Veteran went into a river to retrieve a crowbar (which is discussed further above in the body of the remand).  
 
While review of the entire claims folder is required, attention is invited to the October 2016 Board hearing, at which the Veteran provided testimony regarding symptoms relating to his toenails (referencing "an ingrown toenail" and "thickened up" nails) and stated that a doctor "told me it come from frostbite."

Attention is also invited to the Veteran's January 2013 notice of disagreement, in which he stated "I have suffered for a long time with [excruciating], unbearable chronic pain from my cal[ve]s to the end of my toes continually," and the Veteran's January 2016 VA Form 9, in which he referenced the in-service river incident described above and stated that following this "the frostbite had already set in and has presented ongoing problems ever since." 

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached.  

6.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


